Requestor:   Charles J. Macellaro, Esq. Yonkers Municipal Housing Authority 570 Yonkers Avenue Yonkers, New York 10704
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the provisions of section 18 of the Public Officers Law are applicable to members of the Yonkers Municipal Housing Authority.
You have informed us that the members of the Yonkers Municipal Housing Authority are locally appointed, are unpaid and serve a five-year term. Further, you have indicated that the Authority was established under chapter 4 of the Laws of 1934, which authorized the establishment of a municipal housing authority by a city upon the passage of a resolution by the local legislative body. L 1934, ch 4, § 63. A municipal housing authority established under chapter 4 constitutes "a body both corporate and politic". Id., § 66.
Currently, municipal housing authorities are established by special act of the State Legislature (Public Housing Law §§ 403 et seq.) and are governed by article III of the Public Housing Law. The term "authority" for purposes of these provisions, includes the Yonkers Municipal Housing Authority. Public Housing Law § 3(2). We note that public housing authorities established by special act of the State Legislature are deemed to constitute a body both corporate and politic. Id., §§ 403 etseq.
Section 18 of the Public Officers Law establishes a procedure for defense and indemnification of local employees and officers by local public entities. Public Officers Law § 18(1). The provisions of section 18 apply if the governing body of a "public entity" elects to confer the section's benefits upon its employees and officers and to be held liable for any costs incurred under the section. Id., § 18(2)(a). The term "public entities" is broadly defined and includes a
  "political subdivision or civil division of the state, . . . a public authority, commission, agency or public benefit corporation; or any other separate corporate instrumentality or unit of government".
Public Officers Law § 18(1)(a).
The Yonkers Municipal Housing Authority, like other municipal housing authorities, is a body corporate and politic. These entities are referred to under State law as public authorities. In our view, the term "public entity" for purposes of section 18 of the Public Officers Law, includes within its coverage a municipal housing authority.
Under section 18, defense and indemnification can be provided to an "employee" of the public entity. Id., § 18(4). The term "employee" is defined to include
  "any commissioner, member of a public board or commission, trustee, director, officer, employee, volunteer expressly authorized to participate in a publicly sponsored volunteer program, or any other person holding a position by election, appointment or employment in the service of a public entity, whether or not compensated, but shall not include the sheriff of any county or an independent contractor."
Id., § 18(1)(b). Thus, under the provisions of section 18, a municipal housing authority may provide for the defense and indemnification of uncompensated members of the board of the Authority and of other employees of the Authority.
We conclude that the Yonkers Municipal Housing Authority is covered by the provisions of section 18 of the Public Officers Law.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.